IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,364


EX PARTE RAYMOND DELEON MARTINEZ





ON APPLICATION FOR WRIT OF HABEAS CORPUS
FROM CAUSE NO. 387158-B IN THE 184TH DISTRICT COURT

HARRIS COUNTY



Per Curiam; Cochran, J., not participating.  


O R D E R


	On March 22, 2006, applicant filed an application for writ of habeas corpus pursuant
to the provisions of Texas Code of Criminal Procedure Article 11.071, § 5, and a motion for
stay of execution.  On March 24, 2006, this Court granted the stay and found that the
application satisfied the requirements of Article 11.071, § 5(a).  
	Further, the Court filed and set applicant's case to address the single issue raised in
his application:  whether the nullification issue the jury received in the punishment phase of
applicant's trial suffered from the same defects that the United States Supreme Court found
unconstitutional in Penry v. Johnson, 532 U.S. 782 (2001)(Penry II), and Smith v. Texas, 543
U.S. 37 (2004).  The parties are ordered to brief the merits of this issue in light of the entire
charge that the jury received.  Applicant's brief is due in this Court within 30 days after the
date of this order, and the State's brief is due in this Court within 30 days after the date
applicant files his brief.  Oral argument will be permitted upon request.
	IT IS SO ORDERED THIS THE 5th DAY OF April, 2006.

Do Not Publish